TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00570-CV



                                 Robert Walter Bonner, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF JOHNSON COUNTY, 413TH JUDICIAL DISTRICT
      NO. C201200048, HONORABLE WILLIAM BOSWORTH, JUDGE PRESIDING



                                MEMORANDUM OPINION


               Robert Walter Bonner, acting pro se, has filed a document purporting to be a notice

of appeal attempting to invoke this Court’s jurisdiction over the order of the 413th Judicial District

Court of Johnson County dismissing his case. This Court’s civil appellate jurisdiction is limited to

“civil cases within its district of which the district courts or county courts have jurisdiction.” See

Tex. Gov’t Code Ann. § 22.220 (West Supp. 2012). Our court of appeals district does not include

Johnson County. See id. § 22.201(d) (West Supp. 2012). Consequently, we do not have appellate

jurisdiction over this cause.

               This appeal is dismissed for lack of jurisdiction.
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 31, 2012




                                              2